Title: To Thomas Jefferson from John Walker, 17 June 1780
From: Walker, John
To: Jefferson, Thomas



Dear Sir
Philada. June 17th 1780

Your Favor of the 9th Ult: I received with pleasure, and shall always be glad to hear from you when leisure and Inclination occur.
For business I refer you to our public Letter. The propositions contained in yours to the President, will I doubt not, be immediately comply’d with. Business in Congress goes on better than I expected, each Member appearing willing to contribute all in his power to the good of the whole. This State is making Exertions worthy of imitation. The Merchants have lately subscribed a sum, which is thought sufficient to fill up their Continental Line, and have moreover advanced £200,000 Sterling upon Loan, to supply the Army with provision[s] in which they have lately been very deficient for  want of Cash. This Patriotic fire ‘tis to be hoped will spread both North and South.
My Family is perfectly recovered of the Small-pox, but we are all unwell perhaps occasioned by our change of Life and want of Exercise. Our affectionate wishes attend you all. Adieu.

Jn. Walker


Please present my respectful Compliments to the Gentlemen of your board.

